      Case 1:20-cv-02323-PKC Document 17
                                      16 Filed 06/22/20 Page 1 of 1




LAW OFFICES OF MICHAEL D. STEGER, PC
                          30 Ramland Road, Suite 201
                                Orangeburg, NY 10962
                                    (845) 359-4600
                                 (845) 638-2707 (fax)
                                msteger@steger-law.com
                                 www.steger-law.com
                                                                   Conference adjourned from June
June 22, 2020                                                      29, 2020 to September 14, 2020 at
                                                                   2:00pm.
VIA ECF

Hon. P. Kevin Castel                                               SO ORDERED.
United States District Judge                                       June 22, 2020
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: Prokos v. Mont Morris, LLC, et al; Case No. 20-cv-2323-PKC

Dear Judge Castel:

        I represent Andrew Prokos in this copyright infringement matter. I am writing to
request that the Court adjourn the Rule 16 conference currently scheduled for June 29th
at 12:30 pm. (Dkt. No. 12).

       Defendant Mont Morris LLC has not responded to the complaint. Plaintiff
requested the entry of Defendant’s default of June 15th (Dkt. No. 13), and the certificate
of default was entered on June 15th (Dkt. No. 15).

       I anticipate filing a motion for default judgment within the next 30 days.

       Thank you for your consideration of this request.

                                                     Sincerely yours,
                                                     /s/ Michael D. Steger
                                                     Michael D. Steger
